

113 HR 3993 IH: Spending Accountability Act
U.S. House of Representatives
2014-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3993IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2014Mr. Bentivolio (for himself and Mr. Benishek) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a 15 percent reduction in the rates of pay of Members of Congress for pay periods occurring during a year if a Federal budget deficit existed during the most recent fiscal year.1.Short titleThis Act may be cited as the Spending Accountability Act.2.Reduction in pay of Members of Congress if budget deficit existed at end of previous year(a)In generalSection 601(a)(2) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31(2)) is amended by adding at the end the following:(C)If the total outlays of the Government during a fiscal year exceed the total revenues of the Government during that fiscal year, as determined by the Congressional Budget Office—(i)each annual rate of pay referred to in paragraph (1) shall be reduced by 15 percent for all pay periods occurring during the next calendar year which begins after that fiscal year; and(ii)no adjustment may be made under subparagraph (A) in any such rate of pay during that next calendar year..(b)Technical AmendmentSection 601(a)(2)(A) of such Act is amended by striking Subject to subparagraph (B), and inserting Subject to subparagraphs (B) and (C),.(c)Effective DateThe amendments made by this section shall apply with respect to fiscal year 2014 and each succeeding fiscal year.